Citation Nr: 0816623	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  02-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by chest pain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for a disability manifested by chest pain.  
By decision in April 2004, the Board denied the claim.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court) which, by 
decision in September 2006, vacated the Board's April 2004 
determination.  In March 2007, the Board remanded the case to 
the RO for additional development of the evidence and to 
ensure due process.


FINDINGS OF FACT

1.  The service treatment records are negative for complaints 
or findings concerning chest pain.

2.  The veteran's current chest pain had its onset following 
service, and there is no competent medical evidence to link 
it to service, including exposure to CS gas therein.


CONCLUSION OF LAW

A disability manifested by chest pain was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2001 letter, issued prior to the 
rating decision on appeal, and in a June 2007 letter, the RO 
advised the veteran what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in the June 2007 letter.  The case 
was last readjudicated in January 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, the 
reports of a VA examination, lay statements, and hearing 
testimony. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, to include providing 
testimony and lay statements.  Additionally, since his appeal 
to the Court he has also been represented by counsel well 
versed in VA law and who has actual knowledge of the evidence 
needed to substantiate the claim.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The evidence supporting the veteran's claim includes his 
statements, including his testimony at a hearing, a statement 
from his spouse and some of the medical evidence.  The 
veteran asserts that during service he was forced to take his 
gas mask off in a room that was filled with tear gas.  He 
claims that he had to leave the mask off for about three to 
four minutes.  He argues that he passed out and when he woke 
up, his chest was burning.  Finally, he maintains that he was 
not allowed to seek medical attention for his symptoms.  The 
veteran's spouse indicates that the veteran called her during 
basic training to tell her that he may have been overexposed 
to tear gas and felt somewhat of a burning sensation in his 
chest.  She stated that after he left service he has always 
complained of his chest hurting which was minor at first, has 
gotten progressively worse over the years.

The veteran was admitted to a private hospital in November 
1986 and reported recurrent chest pain.  Additional private 
medical records disclose that he was seen in March 1994 for 
an evaluation of chest pain and that he indicated he had had 
similar complaints in 1987.  The impression was chest pain, 
probably non-cardiac chest pain.  A chest X-ray study in 
March 2001 revealed chronic scarring.  The veteran reported 
in an April 2001 medical report of having had CS gas exposure 
in service.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence, 
including the opinion of a VA physician.  In this regard, the 
Board observes that the service treatment records are 
essentially negative for chest complaints.  The Board 
acknowledges that the veteran did report a history of pain or 
pressure in the chest at the time of the pre-induction 
examination in January 1970.  The lungs and chest were normal 
clinically, and a chest X-ray study was negative.  The Board 
notes that a history of a positive PPD test during a physical 
for college was reported.  A report a few days later noted a 
diagnosis of an acute, viral upper respiratory infection.  
The veteran specifically denied having shortness of breath, 
chest pain or pressure in the chest on the separation 
examination in May 1971.  Clinical examination at that time 
revealed normal lungs and chest, and a chest X-ray study was 
negative.  

The Board acknowledges that two private physicians have 
written that they have treated the veteran for chest 
symptoms, including shortness of breath and chest pain.  They 
indicated that the veteran believed his symptoms might be 
related to exposure to CS gas in service.  Each doctor 
commented that they were not familiar with symptoms related 
to such exposure, and noted that no medical reason for the 
veteran's symptoms had been found.  Cardiac work-ups were 
negative.

The veteran was afforded a VA respiratory examination in 
December 2007.  The veteran described the claimed in-service 
incident regarding CS gas exposure.  Following an 
examination, the diagnosis was chest pain of unknown cause.  
The examiner noted that the results of a pulmonary function 
study suggested a restrictive lung defect that could not be 
explained entirely on the basis of the veteran's obesity.  
The examiner indicated that he reviewed the claims folder and 
concluded that the veteran's chest pain was not caused by or 
the result of exposure to tear gas in service.  He stated 
that he had been unable to find any association in the 
literature between CS gas exposure and persistent chest 
pain/smothering sensation.  He acknowledged that the veteran 
appeared to have a component of interstitial lung disease 
that was not explained by obesity, but that he had not been 
able to find any association in the literature between CS gas 
exposure and interstitial lung disease.  

While the veteran and his wife indicate that he has had his 
chest pains since his claimed CS exposure in service, he 
denied shortness of breath or chest pain or pressure on his 
separation examination.  The veteran now contends that he 
told the physician at the time that he had pain in his chest 
but the physician did not write it down.  However, the Board 
notes it was the Report of Medical History filled out and 
signed by the veteran that reflected his denial of shortness 
of breath and chest pain or pressure, even though he answered 
affirmatively to the question involving ear, nose, and throat 
problems and leg cramps.  Further, he wrote in his own words 
"I feel at the present my health to be in good condition."  
(Emphasis in original).  The Board finds the veteran's Report 
of Medical History at separation to be entitled to much 
greater probative weight of his condition and symptoms at 
that time than the current recollections of the veteran and 
his spouse.  

Moreover, the fact remains that there is still no competent 
medical evidence to link any current lung disability and 
chest pain to service.  The only opinion linking his chest 
pain to service is the veteran; however, since he is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding a diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute disability for which service connection 
may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) appeal dismissed in part, and vacated and remanded 
in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  In this regard, the physicians who have 
submitted statements on the veteran's behalf have merely said 
that no cause had been found for his chest pain.  
Additionally, they did not attribute his chest pain to his 
alleged exposure to CS gas.  In contrast, following the 
recent VA examination, the examiner specifically concluded 
that there was no such relationship.  This opinion was 
predicated on a review of the claims folder and medical 
literature.

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's statements regarding the etiology of his chest 
pain.  Therefore, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a disability manifested by chest pain.


ORDER

Service connection for a disability manifested by chest pain 
is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


